 In the Matter of DEMUTH GLASS WORKS, INC.andFEDERATION OF GLASS,1,—-CERAMIC & SILICA SAND WORKERS OF AMERICACase No. 9-R-1190.-Decided November 6, 1943"Mr:'Thomas E. Shroyer,for the Board.Mr. W. R. Schlehr,of Parkersburg, W. Va., for the Company:"Holmes, Lewis c>3Menendez,byMr. W. T. Lewis;of Columbus, Ohio,and'Mr'.Brooks Bowles,of Parkersburg, W. Va., for the C. I'0'Mulholland, Robie cf McEwen,byMr. Richard R. Lyman,. ofToledo,Ohio, 'for 'the A. F. of L.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Federation of Glass, Ceramic & SilicaSand Workers of America, C. I. 0., herein called the C. I. 0., allegingthat a' question affecting commerce had arisen concerning the repre-sentation of employees of Demuth Glass Works, Inc., herein called theCompany,l the National Labor Relations Board provided for an' ap-prop'riate hearing upon due notice before Charles E. Persons, TrialExaminer.Said hearing was held at Parkersburg, West Virginia, onOctober 11, 1943.The Company, the C. I. 0., and American FlintGlassWorkers of America, A. F. of L., herein called the A. F. of L.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All,parties were afforded the opportunity of filing briefs with theBoard.lIncorrectly referred to in the petition and other formal papers as Demuth GlassCompany and corrected by stipulation at the bearing..53 N. L., R. B.; No. 78451 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDemuth Glass Works, Inc., a New York corporation, has its prin-cipal office and place of business in Brooklyn, New York, where it isengaged in the manufacture and distribution of laboratory glassequipment.In addition to its main plant at Brooklyn, the Companyalso operates a plant at Parkersburg, West Virginia, which plantwas recently put into operation and is now engaged exclusively in themanufacture of laboratory glass tubing.The principal raw materialsused in the Parkersburg plant with which this proceeding is pri-marily concerned, consist of sand and gravel, of which over 95 percentis obtained from points outside the State of West Virginia.Thetotal value.of the products from the Parkersburg plant for the currentyear is estimated to be in excess of $100,000, all of which' will 'beshipped to points outside the State of West Virginia.The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDFederation of Glass, Ceramic & Silica Sand Workers of Americais a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.American Flint Glass Workers of America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn April 21, 1943, the C. I. 0., claiming majority representation atthe Company's Parkersburg' plant, requested the Company to recog-nizeit as the exclusive bargaining representative of the Parkersburgplant employees.The Company declined to grant the request uponthe ground that it had a bargaining agreement with the A. F. of L.2Thereafter, upon failure of the parties to come to an agreement fora consent election, the C. I. O. filed its present petition for investi-gation and certification of representatives.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents° Therewas nocontention at the hearing that the contract constitutes a bar to thepresent proceeding. DEMUTH GLASS W'ORKS, INC.453a.substantial number of employees in the unit hereinafter foundappropriate.3We find that a question affecting commerce has arisen concern-ing the representation of employees of the Company within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. 0. contends that the, appropriate unit should consist ofall production and maintenance employees at the Company's Parkers-burg plant, excluding administrative, professional and executive em-ployees, non-working foremen and office clerical help, not directlyconnected with production.The A. F. of L. and the Company urgesthat the unit should be upon a multiple employer basis and should-beso defined as to conform to the coverage of a contract between theA. F. of L. and an employer association known as the NationalAssociation of Manufacturers of Pressed and Blown Glass Ware.While it appears that the employer association has authority to binditsmembers in all matters pertaining to collective bargaining withthe A. F. of L.,4 and by custom requires its members to maintain closed-shop contracts with that union, the Association does not cover theentire industry but represents between 50 and 60 plants of the ap-proximately 100 plants in the industry.Moreover, although the As-sociation has bargained with the A. F. of L. with respect to skilledworkmen of the glass blower's craft for a period of 35 to 40 years,it is only since 1936 that such bargaining has been extended to machineoperators in the glass industry of the type employed at the Parkersburgplant.The employees at the latter plant have never been specificallyincluded in any bargaining agreements and have apparently neverbeen organized by the A. F. of L.6A comparison of the employees at Parkersburg with those at theCompany's only other plant at Brooklyn, New York, indicates thatthe Parkersburg employees constitute a clearly distinguishable groupin the Company organization.As contrasted with the employees atParkersburg who are engaged in less skilled machine glass opera-The Field Examiner reproted that the C. I. 0 had submitted62 designations of which45, dated between April and August 1943, including8 undated,bore the apparentlygenuine signatures of persons whose namesappear on the Company'scurrent pay roll,containing 63 names withinthe alleged unit.The members of the Association are, however,not thereby precluded from entering intosupplemental contractswith theirown employees where such contracts are not inconsistentwith the minimumwage rates established by the Associationagreements made in theexerciseof this authority.The Parkersburg plant was not in operation when the last association-wide agreementwas negotiatedin September of 1942The A F. of L , relyingupon its contract, submitted no evidence of representationamong theCompany's employees either in connection with the investigation by the FieldExaminer or at the hearingbefore the Trial-Examiner. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions,7the employees at the Brooklyn plant are highly skilled handworkmen of the glass blower's craft.At the hearing, uncontrovertedevidence was adduced to the effect that because of the difference in'ski'lls it 'would be impractical to exchange employees between theBrooklyn and Parkersburg plants."While the latter plant receivesorders from themain officeat Brooklyn, it has a separate plant man-agement 9 and a separate local bank account for the handling of theplantpay, roll.Of the products manufactured' at Parkersburg, ap-proximately 20 percent is shipped to'the Brooklyn plant for additionalprocessing or reshipment while a large part (apparently the balance)is, shipped direct to customers from the Parkersburg plant., .Notwithstanding the above considerations, the A. F. of L. and, theCompany contend that the history of collective bargaining,on,, anassociation-wide basis requires a finding that a unit confined to theCompany's employees at Parkersburg is inappropriate for the pur-posesof collective bargaining.However, while it appears that, theAssociationis aneffective instrument for collective bargaining, andhas, througha seriesof joint conferences with the A. F. of, L., con-tributed to the maintenance of industrial peace in the glass industry,it is undisputed that throughout the period covered by the joint con-ferences, the employees of the Parkersburg plant have not been repre-sented and have never had an opportunity to choose for themselves,whether they,desire to be representedin an association-wide unit.In addition thereto, it appears that the Parkersburg employees havemaintained their membership in the C. I. O. despite unsuccessful at-tempts on the part of the latter to secure recognition as their bargainingrepresentative and in the face of Company pressure to induce them tojoin theA. F. of L.10,, ,Because ofthe difference in skills and separation in management ,fthe Parkersburg employees, their previous lack of opportunity tochoose between representation in a unit by themselvesor as, part, ofan association-wide unit, their continued adherence to anorganiza-tionseeking separaterepresentation in their behalf and the absence ofThe machine glass operation was formerly carried on at the' Brooklyn plant'but wastransferred to the Parkersburg plant.8Aside from the initial transfer of two supervisors at the opening of the Parkersburgplant, and the subsequent transfer of one production employee from the Brooklyn plant,there is no evidence of interchange, of employees between the Brooklyn and Parkersburg'plants.The' assistant plant manager at Parkersburg testified that he was in charge ofolaborrelations at the Parkersburg plant.ioThe Company,acting under the belief that its closed-shop contract with the A. F. of,L.though executed prior to the opening of and without reference to the Parkersburg plant,was nevertheless applicable thereto, posted on August 5, 1943, a notice on its bulletinboard notifying its Parkersburg employees that since the Company had a closed-shopcontract withthe A.F. of L.itwould be necessary for them to Join that organizationwithin, 5 days..On, August 12, 1943, a notice of similar import was placed in the payenvelope of each employee who, as theA. F. ofL. reported to the Company,had not. yetsigned an A. F. of L. card. DEMIUTH GLAiS'S WORKS, INC.455any collectivebargaininghistory covering Parkersburg, employeesin- an,association-wide unit, we are of the opinion and find that theParkersburg employees constitute a unit appropriate for the purposesof.collective .bargaining.'.:We find ithat all ,production and maintenance employees employedat the Company's Parkersburg plant, excluding administrative; pro-fessional and executive employees, non-working foremen and officehelp, not directly' connected with production, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.While the A. F. of L. made no actual showing of representationamong the Parkersburg employees, we shall, in view of its possibleinterest as indicated by its association-wide agreements aforesaid,include its name on the ballot in the election directed among the em-ployees of the Company.12DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDmEGTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Demuth GlassWorks, Inc., Parkersburg, West Virginia, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,"SeeMatter of Libbey-Owens-Ford Glass Company,31 N L.R. B. 569;Matter ofShipowners Association of the Pacific Coast, et al,32 N. L.R.B 668. CfMatter ofRayonier,Incorporated,52 N. L.R. B. 1269.12SeeMatter of The Arundel Corporation,5-R-1370, 53N. L. R. B. 466. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, who were employed during' the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill-or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Federation ofGlass, Ceramic & Silica Sand Workers of America, C.I.O., or byAmerican Flint Glass Workers of America, A. F. of L., for the pur-poses of collective bargaining, or by neither.